                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

JAMES AND KELARA GHAISAR,                          )
Individually and as Personal Representatives       )
and Co-Administrators of the Estate of Bijan C.    )
Ghaisar, Deceased,                                 )
                                                   )       Case No. 1:19-cv-1224 (CMH/IDD)
                       Plaintiffs,                 )
                                                   )
        v.                                         )
                                                   )
UNITED STATES OF AMERICA,                          )
                Defendant.                         )


     MOTION TO CONTINUE HEARING ON CROSS-MOTIONS FOR SUMMARY
                            JUDGMENT

        Defendant, the United States of America, hereby respectfully moves this Court to

continue the currently-scheduled hearing on the parties’ cross-motions for summary judgment in

the above-captioned action from October 23, 2020, until November 6, 2020. Plaintiffs – through

their counsel – have indicated that they would consent to a one-week continuance of the

currently-schedule summary judgment hearing, or until October 30, 2020. Although the United

States believes it is in the best interests of the parties and this Court for the United States’ motion

to reconsider its stay motion to be heard first, on October 30, 2020, and the cross-motions for

summary judgment to be heard on November 6, 2020, at the very least the United States requests

that the Court grant a consented-to one-week continuance and hear both motions on October 30,

2020.

        The good cause for this relief is as follows:

        1.     In this action, Plaintiffs seek relief against the United States pursuant to the

Federal Tort Claims Act, based primarily on the actions of United States Park Police Officers

Alejandro Amaya and Lucas Vinyard in employing deadly force against Bijan Ghaisar on the

                                                   1
evening on November 17, 2017. Both Plaintiffs and the United States have filed motions for

summary judgment, and those motions are currently scheduled to be heard by this Court on

October 23, 2020.

       2.      Previously, the United States sought a stay of the proceedings in this civil action

based upon the fact that Officers Amaya and Vinyard had – based on an open criminal

investigation by the Office of the Commonwealth’s Attorney for Fairfax County – invoked their

Fifth Amendment rights against self-incrimination.

               a.      This Court denied that motion in early September 2020, noting that

although “a stay might be appropriate” if “there was some indication that there was even any

kind of expeditious work going on, or some kind of time frame that a decision would be made,”

because neither it nor the parties had any indication of when Fairfax County authorities would

act, the balancing of the equities disfavored a stay. Hr’g Tr. (Dkt. 95) at 18:13-16.

               b.      Five days ago, on the very day that the parties completed their summary

judgment briefing, a decision was made; namely, a grand jury sitting in the Fairfax County

Circuit Court issued indictments against Officers Amaya and Vinyard for involuntary

manslaughter and reckless discharge of a firearm.

               c.      Because the very basis of this Court’s previous stay denial has now

changed, the United States has – simultaneously with this motion – sought this Court’s

reconsideration of that ruling, and has noticed that motion for a hearing on October 30, 2020.

       3.      Continuing the summary judgment hearing until after the Court decides whether a

stay is appropriate would conserve the Court’s and the parties’ resources and ensure a proper

sequencing of decisions. The parties’ summary judgment papers involve hotly contested issues

relating to the availability of the officers’ testimony that need not and should not be resolved at



                                                  2
this time if the Court concludes that a stay is now appropriate. For example, the parties contest

whether the Court should draw adverse inferences arising out of the officers’ present invocation

of their Fifth Amendment rights and whether the Court may properly consider statements by the

officers and their counsel under Federal Rule of Evidence 703. These issues, among others, do

not warrant the Court’s time and attention at a summary judgment hearing if the case is to be

stayed until a time that the officers may testify.

       4.      In addition, just before the aforementioned indictments issued, undersigned

counsel obtained guidance from the Department of Justice’s Civil Division that will allow the

parties – through their respective counsel – to engage in settlement discussions. 1 Continuing the

summary judgment hearing until November 6, 2020 will allow the parties to make an attempt at

settlement.

       5.      For the foregoing reasons, the United States respectfully requests that this Court

continue the currently-scheduled hearing on the parties’ motions for summary judgment until

November 6, 2020, in order to allow this Court first to hear the United States’ stay-related

motion for reconsideration. In the alternative, the United States respectfully requests a one-week

continuance of the summary judgment hearing, to October 30, 2020, to which Plaintiffs, through

counsel, have consented.



//


       1
         As undersigned counsel explained to plaintiffs’ counsel in previous correspondence, the
authority to settle cases brought against the United States at certain amounts lies in senior
officials at the Department of Justice (outside the Office of the United States Attorney). In those
instances, the Department of Justice has created a process that allows undersigned counsel to
obtain a settlement figure in a given case that Department of Justice Civil Division personnel
will support with those senior Department officials. If the parties are able to come to an
agreement in principle to settle a civil action within that “supported” amount, the final settlement
will be submitted to the appropriate Department official for review and final approval.

                                                     3
Dated: October 20, 2020         Respectfully submitted,

                                G. ZACHARY TERWILLIGER
                                UNITED STATES ATTORNEY

                          By:          /s/
                                DENNIS C. BARGHAAN, JR.
                                Deputy Chief, Civil Division
                                KIMERE J. KIMBALL
                                MEGHAN LOFTUS
                                Assistant United States Attorneys
                                Office of the United States Attorney
                                Justin W. Williams U.S. Attorney’s Building
                                2100 Jamieson Avenue
                                Alexandria, Virginia 22314
                                Tel: (703) 299-3891/3763/3757
                                Fax: (703) 299-3983
                                Dennis.barghaan@usdoj.gov
                                kimere.kimball@usdoj.gov
                                Meghan.loftus@usdoj.gov

                                ATTORNEYS FOR THE UNITED STATES




                          4
